Citation Nr: 1138376	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  10-03 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Veteran (Appellant) represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran had active military service in the United States Air Force from January 1977 to July 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  By that rating action, the RO, in part, denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  The Veteran appealed the RO's November 2007 rating action to the Board. 

In April 2011, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims files.  At the hearing, the Veteran submitted additional evidence (internet articles on noise-induced hearing loss) in support of his appeal along with a waiver of initial RO consideration.  Thus, a remand to have the RO consider this evidence in the first instance is not necessary.  38 C.F.R. § 20.1304 (2010). 

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that additional substantive development is necessary prior to appellate review of the service connection claims on appeal.

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  He maintains that he has had continuous hearing loss and tinnitus ever since he was exposed to acoustic trauma while serving as a hydraulic pneumatic technician and boom operator on various aircrafts during his period of active military service in the United States Air Force (USAF).  The Veteran also contends that after military service, he was employed in an office environment, thus, he has not had any post-service noise exposure.  He maintains that while he enjoyed hunting, he had not engaged in that activity in several years.  (See April 2011 hearing transcript (T.) at pages (pgs.) 2-7, 10)). 

As the Veteran's DD 214 reflects that he served as an In-flight Refuel Craftsman and Pneudraulic Specialist during his 21 years of active military service in the USAF, the Board finds that the Veteran's statements as to having been exposed to acoustic trauma to be credible and consistent with his military service.  38 U.S.C.A. § 1154(a)(West 2002). 

The Veteran is competent to report hearing loss and tinnitus because they require only personal knowledge, not medical expertise.  Therefore, the examiner is required to consider the Veteran's statements regarding continuity of symptomatology in determining whether any hearing loss and tinnitus are related to his combat military service.  Layno v. Brown, 6 Vet. App. 465 (1994); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where examiner did not comment on Veteran's report of in-service injury but relied on absence of evidence in service medical records to provide negative opinion).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 3.159(c)(4); Robinette v. Brown, 8 Vet. App. 69 (1995).  In October 2007, Medical Administrative Services cancelled the Veteran's audiological examination.  Because it remains unclear to the Board whether the Veteran's current hearing loss and tinnitus are related to his presumed acoustic trauma during his period of active service in the USAF, he should be scheduled for another VA audiological examination prior to further appellate review of his claims.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).



Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Schedule the Veteran for a VA audiological examination for the purpose of ascertaining the etiology of the Veteran's claimed bilateral hearing loss disability and tinnitus.  The Veteran's claims files must be made available to the reviewer.  The AMC/RO must ensure the following directives are accomplished:

(i) The examiner must state whether the Veteran currently has a bilateral hearing loss disability for VA purposes; and,

(ii) If the Veteran is found to have a bilateral hearing loss disability for VA purposes and/or tinnitus, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the hearing loss disability and/or tinnitus is/are the result of his period of active military service in the USAF.  The examiner is hereby informed that the Veteran is presumed to have been exposed to acoustic trauma during his period of active military service.  
   
The rationale for all opinions expressed should be provided in a typewritten report.

2.  The AMC/RO must notify the Veteran that it is his responsibility to report for the audiological examination and to cooperate in the development of his service connection claim.  The consequences for failure to report for a VA examination without good cause may include rating the claim based on the evidence of record. 38 C.F.R. §§ 3.158, 3.655 (2010). In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the above has been completed, the AMC/RO should review the claims files and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reviewer report and examination report.  If any report does not include responses to the specific opinions requested, the report must be returned to the examiner for corrective action.

4.  Thereafter, the AMC/RO should re-adjudicate the Veteran's claims for service connection for a bilateral hearing loss disability and tinnitus in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



__________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


